Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

1) Species of method of autoflocculating microalgal cells (Claims 1, 3-8, 13 and 14-19)
1A)  altering a pH value of the algae water slurry (Claims 1, 3-5, 13 and 14-16)
1B)  altering a salinity of the algae water slurry (Claims 1, 6-8, 13 and 17-19)

The species of method of autoflocculating microalgal cells are independent or distinct, because the steps of a method for altering a pH value of the algae water slurry vs a method for altering a salinity of said slurry require distinctly different method steps. For example, altering a pH value requires a carbon dioxide sparging step to reduce the pH, while altering a salinity value requires evaporating a portion of the water in said slurry to increase the salinity. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic to claims 2-12; and claim 13 is generic to claims 14-20.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification. 
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter. 
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In summary:
1) Applicant must elect one (1) species: 1A or 1B

Applicant’s species election of Species 1A (altering a pH value of the algae water slurry) without traverse in the telephonic conversation held on 28 June 2022 is acknowledged. 

Claims 6-8 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species (altering a salinity of the algae water slurry) and all limitations relating to said nonelected species, there being no allowable generic or linking claim. Election was made without traverse, in the telephonic conversation with Kristina Okafor held on 28 June 2022. The Restriction/Election Office Action was requested telephonically via voicemail on 27 June 2022.
	
Status of Claims
Claims 6-8 and 17-19 show incorrect status identifiers. Applicant is reminded that claims 6-8 and 17-19 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-20 are pending.
Claims 6-8 and 17-19 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species. Election was made without traverse in a telephonic communication held on 28 June 2022 in response to the Restriction/Election Office Action telephonically requested on 27 June 2022.
Claims 1-5, 9-16 and 20 are rejected.
	Claim 13 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/888,032, 08/16/2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-5, 9-16 and 20 have the effective filing date of 16 August 2019.

Drawings
The drawings were received on 03 June 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

(1) The abstract of the disclosure is objected to because it contains a grammatical error. 
The abstract, line 1, reads: “Methods for autoflocculation of algae cells in an algae water slurry to facilitate harvesting,” which is not a complete sentence. The abstract will be assumed to read: “Methods for autoflocculation of algae cells in an algae water slurry to facilitate harvesting are described.” Other language will be considered.
(2) The abstract is objected to because it recites purported merits of the invention and compares it to the prior art.
The abstract, lines 3-5, reads: “…to allow for an enhanced dewatering harvesting process. Autoflocculation provides a cost-effective and efficient harvesting method compared to traditional dewatering processes.”
MPEP 608.01 (b)(I)(B)) states, in part: “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art…Where applicable, the abstract should include the following:...; (5) if a process, the steps.”
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites: “…modifying a surface charge of the algae cells by controlling solution conditions of the algae water slurry and thereby autoflocculating the algae cells”, which should read: “…modifying a surface charge of the algae cells by controlling solution conditions of the algae water slurry, thereby autoflocculating the algae cells.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 10 and 12 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 10 recites: “The method of claim 1, wherein the predetermined period of time is in the range of about 12 hours to about 5 weeks.”
The specification recites: “In particular, every range of values (of the form, 
‘from about a to about b’, or, equivalently, ‘from approximately a to b’, or, equivalently, ‘from approximately a-b’) disclosed herein is to be understood to set forth every number and range encompassed within the broader range of values” (originally-filed specification, pg. 9, cont. para. [0050]). 
	However, it is not clear what is meant by the ‘broader range’ of values, because only one range is cited (i.e., 12 hours to 5 weeks). It is not clear if the broader range of values encompasses values less than 12 hours and greater than 5 weeks, in view of the term ‘about’.
	For the purpose of compact prosecution, the claim will be interpreted to refer to any range whose endpoints encompass values that may be considered to be about 12 hours to about 5 weeks, according to an American English dictionary definition of the word ‘about’: near in time, number, degree, etc.; approximately.
	Prior art will be applied according to this interpretation.

	Claim 12 recites: “…wherein the water is selected from the group consisting of fresh water, brackish water, seawater, wastewater (treated or untreated),…”

The claim contains parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claim uses both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
For the purpose of compact prosecution, the claim will be interpreted to recite treated wastewater and untreated wastewater.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-5, 9-16 and 20 are rejected under U.S.C. §103 as being unpatentable over Salim et al. ((2014) J. Biotechnol. 174: 34-38) as evidenced by Yatirajula et al. ((2019 June) Heliyon 5(e01845): 1-7) in view of Tenney et al. ((1969) Appl. Microbiol. 18(6): 965-971).

Salim et al. as evidenced by Yatirajula et al. addresses some of the limitations of claims 1, 3, 4, 13, 14 and 15, addresses the limitations of claims 2, 10, 11, 12 and 20, and provides information that would have motivated one of ordinary skill in the art to have determined a zeta potential of the algae cells prior to autoflocculating, driven cultivated algae water slurry toward an isoelectric point by altering the pH, and controlled solution conditions of the algae water slurry by altering the pH, by way of addressing the limitations of claims 1, 2, 3, 4, 5, 13, 14, 15 and 16.
Regarding claims 1, 2, 10, 11, 12 and 13, Salim et al. shows a mechanism behind the autoflocculation of the unicellular green microalgae Ettlia texensis. Ettlia texensis is an autoflocculating green microalga that can be used for bio-flocculation of other microalgae to facilitate harvesting (pg. 34, Title and Abstract [Claim 11- the algae cells are one or more of unicellular and multicellular]).
Ettlia texensis and Chlorella vulgaris were obtained from the University of Göttingen, Germany. The composition of the freshwater medium and the medium preparation protocol were previously described. The freshwater medium used for E. texensis contained KNO3 (0.316 g L−1), NaH2PO4·2H2O (0.066 g L−1) and KH2PO4 (0.034 g L−1). The cultivation was performed in a fully-controlled photo-bioreactor in batch mode with continuous illumination, which was autoclaved prior to the inoculation of the microalgae (pg. 35, column 1, para. 2-3 [Claim 1- A method comprising: containing an algae water slurry in a cultivation vessel, the algae water slurry comprising algae cells, water, and algae nutrient media] [Claim 13- A method comprising: containing an algae water slurry in a cultivation vessel, the algae water slurry comprising algae cells, water, and algae nutrient media] [Claim 12- the water is selected from a group which includes fresh water]).
Autoflocculation of microalgae is generally dictated by specific interactions between molecules at the surface of the microalgal cells and its surrounding medium or interactions between the microalgae themselves. At natural water pH (around neutral pH), the microalgal cells are negatively charged due to the dissociation of functional groups such as carboxyl and sulphate at their cell surface. Surface charge is an important parameter that plays a role in the mechanism involved in autoflocculation of microalgae. It can be measured by determining the zeta (ζ)-potential of the cells. A drop in ζ-potential indicates a reduction in the repulsive electrostatic forces which can lead to a critical ζ-potential where the attractive van der Waals forces overcome these electrostatic forces and microalgae flocculate (pg. 34, column 2, para. 1). The ζ-potential of E. texensis was higher than the ζ-potential measured for the non-flocculating C. vulgaris and slightly increased with growth phase from -18.9 (±1.2) mV at the beginning of the exponential phase to -13.3 (±0.5) mV in the linear growth phase and stayed constant around -12.1 (±0.9) mV in the linear and stationary phase (pg. 35, column 2, last para. thru pg. 36, column 1, lines 1-2). Samples of C. vulgaris and E. texensis were taken at the end of stationary phase (pg. 36, Fig. 1 legend [Claim 1- cultivating the algae water slurry for a predetermined period of time] [Claim 2- determining a zeta potential of the algae cells prior to autoflocculating] [Claim 10- the predetermined period of time is in the range of about 12 hours to about 5 weeks] [Claim 13- cultivating the algae water slurry for a predetermined period of time]).

	Salim et al. does not show the time it takes for the cultivation of E. texensis and C. vulgaris cells to reach stationary phase, as the predetermined period of time, with regard to claim 10.
	Yatirajula et al. shows that Chlorella vulgaris cultured at 25oC under continuous illumination showed an exponential phase of growth of up to 8 days and then a stationary phase of growth from 8 days to 15 days (pg. 1, Abstract), by way of addressing the limitations of claim 10.

	Regarding claims 3, 4, 5, 14, 15 and 16, Salim et al. shows that the reactor was stirred at 300 rpm, the temperature was set at 26◦C and the pH was controlled at 6.5 by CO2 addition (pg. 35, column 1, para. 3 [Claim 3- autoflocculating the algae cells using a specific pH value of the algae water slurry] [Claim 14- controlling the solution conditions of the algae water slurry using a specific pH value of the algae water slurry] [Claims 4 and 15- altering the pH value of the algae water slurry comprises reducing the pH] [Claims 5 and 16- sparging carbon dioxide into the algae water slurry to alter the pH]).

	It is noted that the specification recites: “…, the pH of the slurry may be reduced by sparging CO2 (which is typically used to provide a carbon source for algae growth) into the slurry. The CO2 reduces the pH to as low or lower than about 6.0, and thus modifies the surface charge of the algae cells, which drives the slurry toward the isoelectric point to cause the algae cells to autoflocculate” (spec., pg. 7, cont. para. [0028]).
	Regarding claims 9 and 20, Salim et al. shows microscopic pictures of E. texensis cells in suspension at the end of the stationary phase which, in turn, show that E. texensis cells form large flocs (Fig. 1A) (pg. 36, column 1, para. 3 and Fig. 1A). The oleaginous Ettlia texensis is an autoflocculating green microalga that can be used for bioflocculation of other microalgae species to facilitate harvesting (pg. 34, Abstract [Claims 9 and 20- separating the autoflocculated algae cells from the water and the algae nutrient media]). 
	
	Salim et al  teaches that at natural water pH (around neutral pH), the microalgal cells are negatively charged due to the dissociation of functional groups such as carboxyl and sulphate at their cell surface. Particularly, the carboxyl groups that are present in peptides in the cell wall or in extracellular polymeric substances (EPS) attached to the cell surface render a negatively charge cell surface (pg. 34, column 2, para. 1). The difference in ζ-potential of C. vulgaris and E. texensis is not due to pH or the ionic strength of the medium as both microalgae were cultivated in the same medium. The difference in ζ-potential can be attributed to a difference in the groups attached to the cell surface. This difference in ζ-potential of C. vulgaris and E. texensis can be one of the reasons why C. vulgaris cells under natural conditions (neutral pH, low ionic strength) do not form flocs, while E. texensis cells do. An increase in ζ-potential of microalgal cells leads to reduction of the repulsive electrostatic forces between the individual microalgal cells (pg. 36, column 1, para. 1).
	That is, Salim et al. teaches that the (inherent) ζ-potential of microalgal cells is different depending on the genus (and/or species) of said cells, and that it would determine, e.g., at what pH the algal cells will (auto)flocculate. In addition, manipulating the ζ-potential of the algal cells can be accomplished by altering the pH, which can be used to drive the algal cells to an isoelectric point (see definition below and Tenney et al. below).

It is noted that an American English dictionary definition of the term ‘isoelectric point’ (per claim 1) is: the pH at which a molecule carries no net electrical charge or is electrically neutral. This scenario is described immediately above in the context of the application of ζ-potential in determining a point of autoflocculation. That is, the negative charge exhibited by microalgal cells at neutral pH can be altered by manipulating the pH, such that an overall net neutral charge can be attained, resulting in cell autoflocculation.

It is noted that the instant specification recites: “As used herein, the term ‘autoflocculation’, and grammatical variants thereof, refers to spontaneous aggregation (accumulation) of algae cells. Autoflocculation permits the algae cells settle out of their colloid suspension within an algae slurry” (originally-filed specification, pg. 3, para. [0017]). That is, the term ‘autoflocculation’ is interpreted to refer to the general aggregation of algal cells, which facilitates their settling or harvesting properties.

Salim et al. does not explicitly show: 1) autoflocculating the algae cells by driving the cultivated algae water slurry toward an isoelectric point of the algae cells [Claim 1]; 2) modifying a surface charge of the algae cells by controlling solution conditions of the algae water slurry and thereby autoflocculating the algae cells [Claim 13]; 3) altering a pH value of the algae water slurry [Claims 3 and 14]; and 4) actively reducing the pH [Claims 4 and 15].

Tenney et al. provides information that would have motivated one of ordinary skill in the art to have actively reduced the pH (i.e., controlled solution conditions of the algae water slurry), thereby driving the cultivated algae water slurry toward an isoelectric point of the algae cells, and modifying the surface charge of the algae cells, in order to autoflocculate algal cells, by way of addressing the limitations of claims 1, 3, 4, 13, 14 and 15.

Tenney et al. shows an investigation to determine the feasibility of removing algae from water and wastewater by chemical flocculation techniques (pg. 965, Abstract). Both laboratory-scale batch- and continuous-flow algal culturing reactors were used. The initial algal inoculum was obtained from the inside wall of an aeration tank at the South Bend Wastewater Treatment Plant and was continually maintained in the laboratory throughout the described study. All of the algal cultures were sustained on a standard liquid algal medium with the predominant species being of the Chlorophyta (pg. 966, column 1, para. 2 [nexus to Salim et al.] [autoflocculation in order to harvest cultivated algal cells]). Figure 7 shows that one flocculation experiment was conducted for 12 days (pg. 970, column 1, Fig. 7 [nexus to Salim et al.] [cultivating the algae water slurry for a predetermined period of time; the algae cells are one or more of unicellular and multicellular; the predetermined period of time is in the range of about 12 hours to about 5 weeks]).
Regarding claims 1, 3, 4, 13, 14 and 15, it can be observed from Fig. 5 that the most effective flocculation is obtained in the lower pH ranges (i.e., 2 through 4). Microelectrophoretic mobility measurements (in the absence of any polyelectrolyte addition) indicate that in this pH range algal cells exhibit their lowest net surface charge. Our studies indicate that in neutral and basic pH ranges algae possess a net negative surface charge, whereas increasing hydrogen ion concentration decreases (and reverses) the net negative surface charge; an isoelectric point is observed in the pH range 2 through 3 (pg. 969, column 1, para. 1 [Claim 1- autoflocculating the algae cells by driving the cultivated algae water slurry toward an isoelectric point of the algae cells] [Claim 13- modifying a surface charge of the algae cells by controlling solution conditions of the algae water slurry and thereby autoflocculating the algae cells] [Claim 3- autoflocculating the algae cells comprises altering a pH value of the algae water slurry] [Claim 14- controlling the solution conditions of the algae water slurry comprises altering a pH value of the algae water slurry] [Claims 4 and 15- altering the pH value of the algae water slurry comprises reducing the pH]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method comprising autoflocculating algal cells, as shown by Salim et al., by actively altering the pH so as to drive the algae water slurry toward an isoelectric point, and so as to modify the surface charge of the algae cells [Claims 1, 3, 4, 13, 14 and 15], with a reasonable expectation of success. Salim et al. teaches that the zeta-potential (ζ-potential) of algal cells indicates the ionic charge on said cells. Therefore, one of ordinary skill in the art would know to use the ζ-potential to determine the isoelectric point of said cells. Salim et al. also teaches that when a neutral charge is imparted to the algal cells (i.e., they are driven to their isoelectric point) said cells will autoflocculate (MPEP 2143 (I)(G) and MPEP 2144 (I)). In addition, Tenney et al. teaches that actively reducing the pH (i.e., controlling solution conditions) will drive algal cells to their isoelectric point, thereby inducing autoflocculation (MPEP 2143 (I)(G) and MPEP 2144 (I)).
Therefore, although Salim et al. shows that the autoflocculation behavior of the specific algal species Ettlia texensis is most likely not determined by the ζ-potential (Salim et al., pg. 36, para. 2), it would have been obvious to one of ordinary skill in the art to have understood, based on the general teachings of Salim et al. and the teachings of Tenney et al., that ζ-potential/isoelectric point/pH reduction could be successfully used to induce the autoflocculation of algal cells in general. 
One of ordinary skill in the art would have been motivated to have made those modifications, because Salim et al. teaches that flocculation of microalgae is the most promising technique to substantially reduce the energy costs of standard harvesting techniques of microalgae such as centrifugation and filtration. Preferably, autoflocculation should be used as this requires no addition of toxic or costly flocculants to the cells (pg. 34, column 1, para. 1).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 




Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651             

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631